Citation Nr: 1136989	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  08-19 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb
INTRODUCTION

The Veteran served on active military duty from June 2001 to June 2005.  This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office and Insurance Center in Philadelphia, Pennsylvania (ROIC).  

The Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge in June 2011, and a transcript of the hearing is of record.

Relevant private and VA treatment records dated in 2010 and 2011 were added to the claims file after the most recent supplemental statement of the case (SSOC) in March 2011 along with a waiver of RO review.  See 38 C.F.R. § 20.1304 (2010).  

The issue of service connection for a left knee disability is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1. The Veteran is found to have presented credible lay assertions sufficient to establish a continuity of symptomatology referable to his experiencing low back disability beginning during active duty.

2. The Veteran's current low back disability is shown as likely as not to be due to active service.


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his low back disability is due to disease or injury that was incurred during active service.  38 U.S.C.A. §§ 1110, 1131, 5103 (West 2002); 38 C.F.R. § 3.303 (2011).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

To the extent that the action taken hereinbelow is favorable to the Veteran, further discussion of VCAA is not required at this time.


Legal Criteria

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease entity is established, there is no requirement of evidentiary showing of continuity.

A continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004; see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.


Analysis

The Veteran has contended, including at his June 2011 videoconference hearing, that he developed a low back disability in service as the result of injury while lifting heavy equipment and that he has had low back disability ever since service. 

The Veteran is competent to testify as to observable symptoms such as back pain.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  This is competent evidence of a continuity of symptomatology in service and following service.

The Veteran's service treatment records reveal that his musculoskeletal system was normal on enlistment evaluation in July 2000.  He complained in May and November 2003 of low back pain, and muscle strain of the left lower back was diagnosed in November 2003.  There were no back complaints or adverse findings on medical history and physical examination reports dated in August 2004.  The Veteran complained in October 2004 of a 16 month history of low back pain; mechanical low back pain was diagnosed.  According to a March 2005 Report of Medical Assessment for separation, the Veteran noted a history of low back pain, for which he was given physical therapy.

The Veteran complained on VA evaluation in May 2007 of low back disability without radiation since he strained his back in service in 2003.  Chronic low back strain was diagnosed.

A VA evaluation was conducted in December 2009 without availability of the claims file.  The Veteran complained of low back pain; he noted that he had difficulty bending and could not lift heavy objects.  It was reported that X-rays of the low back showed degenerative joint disease.  Lumbar back sprain was diagnosed.  The examiner concluded that it was more likely than not that the Veteran's current low back pain was related to the back pain he experienced in service.

A January 2010 private MRI revealed a L5-S1 disc bulge with a superimposed right paracentral disc herniation.

The Veteran was evaluated at NovaCare Rehabilitation in March 2010 for low back disability.  The discharge summary was lumbar disc displacement.

On VA evaluation in October 2010, which included review of the claims file, the Veteran continued to complain of low back pain.  The examiner noted evidence of mild or minimal pain of the lumbar spine with flexion from 80 to 90 degrees, with minimal spasm and tenderness but no weakness.  The diagnosis was lumbar strain with disc bulging and disc herniation.  The examiner concluded, based on the Veteran's history and the examination findings, that the Veteran's low back condition was not causally related to service.

The Board is obligated under 38 U.S.C.A. § 7104(d) (West 2002) to analyze the credibility and probative value of all evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide reasons for its rejection of any material evidence favorable to the Veteran.  See Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Court has held that the Board may not reject medical opinions based on its own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).  

There is medical evidence both for and against the claim for service connection for a low back disability.  There are complaints and findings of low back disability in service and after service discharge.  Although the VA examiner in October 2010, who had reviewed the claims file, concluded that there was no connection between the Veteran's lower back disorder and service, the VA examiner in December 2009 found a causal connection between the Veteran's service back problems and his current low back disorder.  Consequently, there is competent lay evidence and medical evidence that tends to show that the Veteran has had a low back disability since service.

The medical evidence for and against the claim is in relative equipoise.  By extending the benefit of the doubt to the Veteran, as required by law, the Board finds that service connection for a low back disability is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).
ORDER

Service connection for a low back disability is granted.


REMAND

A preliminary review of the record discloses a need for further development prior to final appellate review of the issue of service connection for a left knee disability.

The Veteran testified at his video conference hearing in June 2011 that he has recently received treatment, both private and VA, for his left knee, to include receiving a knee brace from the VA Wilburn Clinic.  Although there are some recent treatment reports on file, it appears that there may be additional VA and private treatment reports that have not been added to the claims file.

Under 38 U.S.C.A § 5103A(c)(3), VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes the Secretary to obtain.  Lind v. Principi, 3 Vet. App. 493 (1992); Murinscak v. Derwinski, 2 Vet. App. 363 (1992).  

Accordingly, the case is REMANDED to the AMC/RO for the following actions:  

1.  The AMC/ROIC will ask the Veteran to provide the names and addresses, as well as the dates of treatment, of all health care providers, both VA and non-VA, who have seen or treated him for left knee disability since January 2010, to include the Wilburn Clinic.  After securing any appropriate consent from the Veteran, VA must obtain any such treatment records that have not previously been associated with the Veteran's VA claims folder.  

If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform the Veteran of this and request him to provide copies of the outstanding medical records.  All attempts to secure this evidence must be documented in the claims file by the AMC/ROIC.  

2.  If, after the above, the AMC/ROIC concludes that a current joint evaluation is necessary to a reasoned determination of the issue on appeal, the AMC/ROIC will schedule the Veteran for a VA examination by an appropriate health care provider to determine the etiology of any current left knee disability.  The claims folders must be made available to the examiner in conjunction with this examination.   A complete rationale for all opinions must be provided.  

3.  If an examination is considered warranted, the AMC/ROIC must notify the Veteran that it is his responsibility to report for the above examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examination, documentation will be obtained which shows that notice scheduling the examination was sent to the last known address.  It will also be indicated whether any notice that was sent was returned as undeliverable.  


4.  Thereafter, the AMC/RO will review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  See 38 C.F.R. § 4.2 (If the findings on an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes). 

5.  Following completion of all indicated development, the AMC/ROIC will readjudicate the Veteran's claim for service connection for a left knee disability in light of all the evidence of record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he must be furnished with a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response thereto.  

Thereafter, if indicated, the case will be returned to the Board for the purpose of appellate disposition.  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the AMC/ROIC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  The ROIC and the Veteran are advised that the Board is obligated by law to ensure that the ROIC complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the ROIC is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
C.L. KRASINSKI
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


